The opinion of the court wts delivered by
Barrett, J.
Though the notice in this case is very meagre in substance in several respects, we are disposed to consider the question of its sufficiency only with reference to the designation in it of the place where the alleged injury was received. It is plain from what is contained in the bill of exceptions and from the plan of the locality, that the place of the accident was capable of a much more specific and pointed designation. Only one object is named with reference to the place — the dwelling-house of Rideout; and the place is said to be near that house, in the highway. It is shown to have been forty-three rods from the house. Twenty-six rods from the place, the Branch road separates from the one on which the place is, and runs within thirty-five rods of that house. Now it is to be noticed that while these facts were obvious and prominent, the notice omits to say on which highway or on which side of Rideout’s house, or to make any reference to the separation of the Branch road from the other. '
When the place is said to be near an object named, the first impression would ordinarily be that it is nearer to that than to any other prominent and equally important object as marking a specific point on a highway. In view of all this, it seems to us that the notice did not point to the place answerably to the idea and requirement of the statute in this behalf. Taking the notice and going forth to find the place, one would be quite as likely to be hindered as helped by it in trying to determine the precise point.
The action of the legislature on this subject, in the acts of 1870 and 1874, shows the public idea and policy in the matter; and the course of discussion and decision in the courts during that time, has been conformable to that idea and policy. Individual cases have presented peculiarities that have affected the application of the statute to the particular case; but the idea has been *9prominent, that the notice should point as directly and plainly to the place as is reasonably practicable, having regard to its character and surroundings. We are not at liberty to relax in this respect, as we certainly should do if we should hold this notice sufficient.
Judgment affirmed.